Name: Council Regulation (EEC) No 513/91 of 25 February 1991 laying down general rules for imports of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy;  Africa
 Date Published: nan

 No L 56/ 12. 3 . 91 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 513/91 of 25 February 1991 laying down general rules (or imports of olive oil originating in Tunisia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 4 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia ('), signed on 26 May 1987, provides that for each marketing year during the period between the date of entry into force of the Protocol and 31 December 1990, within the limit of a quantity of 46 000 tonnes per marketing year, a special levy should be charged on untreated olive oil falling within CN code 1509 10 10 or 1509 10 90 wholly obtained in Tunisia and transported direct from that country to the Community ; Whereas the abovementioned provisions were extended until 31 December 1993 pursuant to the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia laying down the arrangements applicable from 1 January 1991 to imports into the Community of untreated olive oil originating in Tunisia (2) ; Whereas, in the light of the present situation and outlook as regards supplies of olive oil on the Community market, that quantity can be disposed of without any risk of market disruption, provided that imports are not concen ­ trated within a limited period each year ; Whereas it is advisable to provide that import licences should be issued at a monthly rate to be determined, without this situation being able to jeopardize the offer made by the Community to Tunisia to export the above ­ mentioned quantity of olive oil to the Community ; Whereas, in order to ensure that the quota system is applied correctly, the Commission should be responsible for its administration ; Whereas Spain and Portugal, under Articles 97 and 295 of the Act of Accession, apply, from 1 January 1991 , a special levy calculated in accordance with the said provi ­ sions to olive oil originating in Tunisia as referred to in the abovementioned Additional Protocol ; whereas measures should therefore be provided for to prevent the olive oil in question from being released for consumption in Spain or Portugal without the corresponding levy being collected ; whereas those measures should be specified in the detailed rules for the application of this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Untreated olive oil falling within CN code 1509 10 10 or 1509 10 90, wholly obtained in Tunisia and transported direct from that country to the Community, and which qualifies for the special levy referred to in Article 4 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia or for the levy applicable in Spain and Portugal under Articles 97 and 295 of the Act of Accession, shall be imported at a rate to be determined. Article 2 The Commission shall be responsible for the administra ­ tion of the imports . It shall authorize Member States to issue import licences, on the basis of the timetable laid down, up to a maximum quantity of 46 000 tonnes per marketing year. Article 3 The detailed rules for the application of this Regulation, in particular those designed to prevent any deflection of trade, shall be adopted in accordance with the procedure provided for in Article 38 of Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 3577/90 (4). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, (') OJ No L 297, 21 . 10. 1987, p. 36. (2) See page 21 of this Official Journal . 0 OJ No 172, 30 . 9 . 1966, p . 3025/66. (4) OJ No L 353, 17. 12. 1990, p. 23 . No L 56/2 Official Journal of the European Communities 2. 3 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1991 . j For the Council The President J.-C. JUNCKER